DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims 
Claims 32, 33, 36, 38, 44 and 47-50 have been amended, claims 51, 52, 54, 55, 57, 58 and 62 remain withdrawn and claims 32, 33, 36, 38, 41-44 and 46-50 remain under consideration in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 33, 36, 38, 41-44 and 46-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the oxidation of the filling material" in 14. There is insufficient antecedent basis for this limitation (i.e. the oxidation) in the claim. Furthermore claim 32 is rendered indefinite by the new limitation calling for “wherein a small amount of the filling material is ignited with an external heat source, for starting the oxidation of the filling material” introduced into the claim by the amendment because, there is no filling material oxidation step preceding this new limitation in the claim or in other words there is no prior recitation of a step of oxidizing the filling material in the claim. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


6.	Claims 32, 33, 36, 38, 41-44 and 47-50 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Drouet et al. (US Patent No. 6,159,269).
	Regarding claim 32, Drouet et al. teaches a process for treating dross containing a recoverable metal, in order to recover said metal (see abstract), comprising: (a) charging a batch of dross into a furnace  (see column 2, line 39-column 3, line 7) containing a filling material preheated (see column 2, lines 44-54, column 3, lines 9-21 and column 7, lines 1-16) to a sufficient temperature to insure that said dross is thereby heated above the melting point of the metal to be recovered by transfer of energy stored in the filling material (see column 3, lines 9-21 and column 7, lines 1-16); providing an inert atmosphere in the furnace (see column 2, lines 50-55) by filling the furnace with inert gas, to prevent oxidation of the dross during the process; rotating or oscillating (see column 2, lines 54-60) the dross within the furnace to ensure proper transfer of heat between the filling material and the dross and heating of the dross to a temperature above the melting point of the recoverable metal, a separation thereof from the dross residue and from the filling material and agglomeration thereof at the bottom of the furnace;  removing from the furnace the recoverable free metal while leaving inside the furnace the filling material and a fraction of non-recoverable metal (see column 2, lines 58-65).
 	Drouet et al. also teaches preheating the furnace by the heat generated from the exothermic oxidation reaction between an external heat source and some amount of filling material or dross residue (see column 3, lines 8-23 and column 7, lines 1-8); thereby meeting the new limitations introduced into claim 32, by the amendment since the limitation calling for “stating the oxidation” does not necessarily or sufficiently suggest any exact stage in the dross treatment process.        Regarding claim 33, Drouet et al. teaches a process in which the filling material is a dross residue produced in the treatment of previous batches of dross (see column 3, lines 9-21 and column 7, lines 1-16).              Regarding claim 36, Drouet et al. teaches a process in which an oxidizing gas is injected at a controlled rate (column 2, line 63-column 3, line 5).            Regarding claim 38, Drouet et al. teaches a process in which the oxidation reaction is stopped upon achieving satisfactory heating of the filling material by injecting an inert gas into the furnace (see column 6, lines 9-26).             Regarding claim 41, Drouet et al. teaches a process in which there is provided a slight overpressure of inert gas to prevent any air inflow into the furnace (see column 3, lines 62-67).            Regarding claim 42, Drouet et al. teaches a process in which a controlled amount of oxidizing gas is also injected into the furnace just prior to removing free metal so as to provide a controlled oxidation of some free metal and thereby increase the temperature of the metal in the furnace when required (see column 3, lines 50-62).              Regarding claim 43, Drouet et al. teaches a process in which a batch of hot dross, charged into a cold empty furnace filled with an inert gas (see column 2, lines 48-55), is further heated by injection of an oxidizing gas into the furnace, while rotating and oscillating the furnace, so as to oxidize sufficient recoverable metal within the dross to evenly heat the dross above the temperature required for metal tapping (see column 2, lines 48-55, column 2, line 64-column 3, line 5 and column 3, lines 55-61) .             Regarding claim 44, Drouet et al. teaches a process in which a small amount of the filling material is ignited with burners as an external heat source, only for starting the oxidation of the filling material leading to its complete heating at the temperature required to treat the next batch of dross, with all subsequent heating of the filling material being done through the oxidation reaction (see column 3, lines 8-21). 
            Regarding claims 47-49, Drouet et al. teaches a process in which the treated dross is aluminum dross that is mostly aluminum oxide residue or zinc dross that is zinc oxide (see column 1, lines 14-22, and therefore these residues can in the same way as claimed can be recycled as a cover for the aluminum electrolytic cell as it is not contaminated by salt and can be recycled as a cover for the zinc leaching step respectively. 	Regarding claim 50, Drouet et al. teaches a process in which the recovered metal following tapping and kept molten in a suitable container and returned by pouring into the melt of that holding furnace, thereby avoiding heat loss, metal oxidation and cooling as would have occurred if the recovered metal was left to cool down before being reintroduced in the plant production line (see column 6, lines 38-68, and column 7, lines 52-62).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis 
for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drouet et al. (US Patent No. 6,159,269).
	Regarding claim 46, Drouet et al. fails to explicitly teach that the filling material acts as a thick blanket which protects the furnace refractory wall from both mechanical and thermal shocks as the cold dross chunks are charged and tumble before crumbling; however, since in the process of  Drouet et al.; the filling material in the form of a dross residue produced in the treatment of previous batches of dross is already contained in the furnace prior to the cold dross chunks are charged there in, it would necessarily flow  or reasonably be expect that it would  act in the same way as claimed as a thick blanket to protect the furnace refractory wall from both mechanical and thermal shocks coming from the cold dross chunks charge.
Response to Arguments
9.	Applicant's arguments filed 04/13/2022 have been fully considered but they are 
not persuasive. 
	With respect to Applicants’ s argument that Drouet et al.  in column 3, lines 8-21, only states that "the furnace will be preheated with an external heat source", but does not described, nor suggested that it is a small amount of the filling material that is ignited for this purpose. Therefore, in Drouet et al., there is no teaching nor suggestion to ignite a small amount of the filling material for starting an oxidation of the filling material.
	In response, it is noted that Drouet et al. also teaches preheating the furnace by the heat generated from the exothermic reaction between an external heat source and some amount of the filling material or dross residue at the bottom of the furnace (see column 3, lines 8-23 and column 7, lines 1-8). Drouet et al.; therefore, meets substantially all the elements required in the new limitation, particularly because the phrase “stating the oxidation” does not necessarily suggest any exact stage, particularly an initial stage of the dross treatment process as Applicant urges.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733